Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,922,525 in view of Juh (US 2005/0249386). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of the instant application:
Claim 1 of Instant Application
Claim 1 of US 10,922,525
1. A fake finger detection apparatus comprising: 

at least one light source configured to emit light directly to an object that is a film attached to a finger;

 





1. A fake finger detection apparatus comprising: 

at least one light source configured to emit light directly to an object that is a film attached to a finger; 


an imaging unit configured to capture a first image of the object at a first mounting area and a second image of the object at a second mounting area; 
an imaging unit configured to capture images of the object mounted on each of two mounting areas provided at different positions on the plurality of transparent plates; and

a plurality of transparent plates that form a mounting surface for the object; 


a processor configured to:
the combined image having a plurality of pixels having brightness values; and 

 determine that the object is a fake finger in response to determining that a number of the pixels that the brightness values of which are outside a predetermined range is greater than a number of pixels that the brightness values of which are inside the predetermined range.
a processor configured to combine the images captured by the imaging unit into a combined image, wherein the processor determines that the object is a fake finger if brightness values of a plurality of pixels of the combined image are greater than brightness values of a plurality pixels of an image of a finger with a transparent film attached to a surface of the finger, or determines that the object is a fake finger if the brightness values of the plurality of pixels of the combined image are less than brightness values of a plurality of pixels of an image of the finger with an opaque film attached to the surface of the finger,
compare a pattern of the first image with a pattern of the second image to identify corresponding characteristics within the first and second images;

generate a combined image by superposing the first and second images based on the corresponding characteristic points that have been identified,


wherein a top surface of each of the at least one light source is interposed between the plurality of transparent plates, and is disposed so as to be located on a same plane as the mounting surface formed by the transparent plates, wherein the imaging unit is disposed below the plurality of transparent plates, 

wherein the processor is configured to compare a pattern of a first image of the object placed on one mounting area with a pattern of a second image of the object placed on the other mounting area, and generate the combined image by superposing similar characteristic points within the first image and the second image, and 
wherein the processor is configured to prompt for capture of further images of the object as an input error when a similarity between the patterns is lower than a predetermined threshold.


As noted in the table above, each of the limitations of claim 1 of the instant application is broader than and fully encompassed by the narrower limitations of claim 1 of US Patent No. 10,922,525. However, while claim 1 of US Patent No. 10,922,525 teaches the system’s ability to determine whether the object is fake or not based on a number of pixel have brightness values that are greater than a predetermined range, it fails to explicitly teach:
an imaging unit configured to capture a first image of the object at a first mounting area and a second image of the object at a second mounting area; and 
the system/processer being configured to: compare a pattern of the first image with a pattern of the second image to identify corresponding characteristic points within the first and second images; generate a combined image by superposing the first and second images based on the corresponding characteristic points that have been identified.
	In an analogous fingerprinting art, Juh teaches in Fig. 6-7b and paragraphs 67-71 of specifically a plurality of image sensors located at different mounting sections of the fingerprint imaging unit (see imaging devices 24-1, 24-2 and 24-3 at different mounting locations). Furthermore, Juh teaches wherein steps S801-S812 teaches that a fingerprint is taken at different locations and the “characteristic points” are mapped in virtual space until a larger image (in Fig. 7b) is obtained. The larger image in Fig. 7b is the minimum required for user recognition via fingerprinting. Therefore, it appears that the ability to take multiple images of a fingerprint at different locations, compare their characteristics and then generate a larger image is clearly taught by Juh. Each of the pixels of the images would therefore reflect on data that includes a type of brightness.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Juh into the claim 1 of US Patent No. 10,922,525 because such an incorporation allows for the benefit of making it sufficient to gather enough segmented fingerprint sections to create one large enough for fingerprint to be used for fingerprint recognition (paragraphs 7-8 of Juh).
Therefore, the limitations of claim 1 of the instant application is fully met and the Double Patenting rejection is appropriate. 
Dependent claims 2-6 of the instant application are also equivalent to dependent claims 2-6 of US Patent No. 10,922,525 and therefore also rejected.
Regarding claim 7 of the instant application, it is equivalent to claim 7 of US Patent No. 10,922,525 for the same reasons as discussed above for claim 1 of the instant application.
Regarding claim 9 of the instant application, as noted in the table above, each of the limitations of claim 9 of the instant application is broader than and fully encompassed by the narrower limitations of claim 1 of US Patent No. 10,922,525 and Juh reference as discussed in claim 1 of the instant application above. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (WO 03/056502) in view of Shin et al. (US 2010/0098302) hereinafter referred to as “Shin 2” and further in view of Juh (US 2005/0249386).
Regarding claims 1 and 7, Shin teaches a fake finger detection apparatus/method (Figs. 1-2 and 5 teaches an apparatus) comprising: 
at least one light source configured to emit light directly to an object that is a film attached to a finger (Shin in Figs. 1, 2 and 5, teaches an LED 54 that is capable of directly emitting to an object (note that Shin doesn’t refer to it as a finger, rather an object per se because it is yet to be determined whether the object is real finger or not) placed on the fingerprint imaging input window 50. Further, pages 2-3 specifically teaches “thinly producing forged fingerprints using materials such as silicon or films. Accordingly, if such forged fingerprints are directly put on human bodies, it is very difficult to distinguish forged fingerprints from authentic fingerprints...". Shin teaches LED 54 for illuminating the object (which is a forged fingerprint when the device receives an object/finger with a thin "silicon" based forged fingerprint and also a real finger when a real finger without some sort of forgery is placed) by emitting onto the subject. Therefore, the claimed ability to emit light directly to an object that is a film attached to a finger is met by the forged fingerprint, which includes a "thin" silicon/film attached to the human body);
an imaging unit configured to capture a first image of the object at a first mounting area and a second image of the object at a second mounting area; (Figs. 1, 2 and 5 teaches an image capturing units 55 and 56, however, Shin fails to teach that the first image and second image are taken at a first and second mounting areas);
While Shin teaches its own way of detecting a fake finger, fails to explicitly teach   determine that the object is a fake finger in response to determining that a number of the pixels that the brightness values of which are outside a predetermined range is greater than a number of pixels that the brightness values of which are inside the predetermined range. 
In an analogous art, Shin 2 (see paragraphs 12, 77-80 and the methodology in Fig. 6) teaches another method of using brightness values (termed gray levels of the image - grayscale depicts the intensity of light at each pixel in a single band of the electromagnetic spectrum) by calculating average gray level values of a certain part of the entire image. The average gray level value is therefore compared to a reference value. If it is determined that the average gray level value is not greater than a reference value, then a fake fingerprint (i.e. a fake finger) is detected. The average gray value represents the average value of the gray levels in the certain part of the image (or in the entire image). Therefore, the claimed “a number of pixels that the brightness values of which are outside a predetermined range is greater than ...” is met when the average gray level value is less than the reference value (resulting in No determination in step S607)) representing the situation where there are more dark pixels existing than more bright pixels (the result of the average gray level being less than a reference brightness value). When taking the term “average” into consideration if 0 is black and 1 is fully bright (white), for condition S607 to be met, the average gray value would have to more skewed/heavy towards the 1. 
Additionally, it is noted that the claim only requires the gray level/brightness to be “outside a predetermined range” and does not restrict the interpretation to be specifically greater than a specified maximum value within the range or specifically below a specified minimum value within the range. Additionally, the range itself is not specifically recited to have a start and end value within the specified range.
Similarly, the examiner presents an alternate, second interpretation of the amended claim limitations wherein in paragraph 76, Shin 2 teaches that the image is inversed (a common process in fingerprint technologies), and it is determined that when the average gray level (brightness) is above a reference value, it can be determined that it is a forged fingerprint/finger.
Reflecting on the first teaching of Shin 2, while Shin is associated with gray levels being above a threshold (see Fig. 4-7 of Shin), Shin 2 teaches wherein the gray levels within an image is below a reference brightness value results in a determination of a fake fingerprint/finger. 
Reflecting on the second teaching of Shin 2, it provides a benefit of using an average value of the gray level to be brighter than a predetermined reference brightness value, which meets the comparison of a number of pixels having a greater value than brightness values within the predetermined range.
Therefore, in the proposed combination (using either of the two teachings of Shin 2) it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Shin 2 into the Shin because said incorporation allows for the benefit of improving the efficiency and performance of distinguishing forged fingerprints from real ones (Paragraphs 82 and 83).
However, while Shin and Shin 2 teaches the system’s ability to determine whether the object is fake or not based on a number of pixel have brightness values that are greater than a predetermined range, it fails to explicitly teach:
an imaging unit configured to capture a first image of the object at a first mounting area and a second image of the object at a second mounting area; and 
the system/processer being configured to: compare a pattern of the first image with a pattern of the second image to identify corresponding characteristic points within the first and second images; generate a combined image by superposing the first and second images based on the corresponding characteristic points that have been identified.
	In an analogous fingerprinting art, Juh teaches in Fig. 6-7b and paragraphs 67-71 of specifically a plurality of image sensors located at different mounting sections of the fingerprint imaging unit (see imaging devices 24-1, 24-2 and 24-3 at different mounting locations). Furthermore, Juh teaches wherein steps S801-S812 teaches that a fingerprint is taken at different locations and the “characteristic points” are mapped in virtual space until a larger image (in Fig. 7b) is obtained. The larger image in Fig. 7b is the minimum required for user recognition via fingerprinting. Therefore, it appears that the ability to take multiple images of a fingerprint at different locations, compare their characteristics and then generate a larger image is clearly taught by Juh. Each of the pixels of the images would therefore reflect on data that includes a type of brightness.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Juh into the proposed combination of Shin and Shin2 because such an incorporation allows for the benefit of making it sufficient to gather enough segmented fingerprint sections to create one large enough for fingerprint to be used for fingerprint recognition (paragraphs 7-8 of Juh).
Regarding claim 2, Shin teaches the claimed wherein the processor is configured to calculate an attenuation factor indicating a degree of attenuation of light by using the brightness value of at least one predetermined pixel of the pixels of the combined image, and wherein the processor is configured to determine that the object is fake finger based on whether the calculated attenuation factor is within a predetermined range of attenuation factors (Page 5, line 23 through page 9, line 25, wherein the image taken of the surface of the object placed on the fingerprint detection apparatus is checked for sections where the brightness and grey level data (grayscale depicts the intensity of light at each pixel in a single band of the electromagnetic spectrum) of several sections are checked to be within a predetermined range.  Therefore the sections (as depicted in Fig. 6) represents different portion of the image and therefore a plurality of pixels is taught. When a concentration of the different pixel values falls within or outside a predetermined range, then a determination is made as to the authenticity of a real finger or not. Fig. 7 details the process wherein when the light attenuation factor changes/decreases as the distance between the light source and the object placed on the apparatus increases. When the factors for determination are met, the authenticity of the finger is made).
Regarding claim 3, Shin and Shin 2 teaches the claimed wherein the processor is configured to determine that the object is the fake finger, using a range of brightness values of pixels in images of real fingers, the pixels being at predetermined positions in the images of the real fingers (As discussed in paragraphs 12, 76-80 and Fig. 6, the calculated average gray level data (from a portion of the fingerprint image or the entire image) is used to compare it to a reference brightness value and determination is made as to the authenticity of the finger/fingerprint). The prior motivation as discussed above is incorporated herein.
Regarding claim 4, Shin teaches the claimed wherein the processor is configured to determine that  the object is the  fake finger, based on whether a brightness value of at least one predetermined pixel of the pixels of the combined image is within a predetermined range of brightness values, wherein the predetermined range of brightness values is determined using a positional relationship between the at least one light source and the at least one predetermined pixel (Page 5, line 23 through page 9, line 25, wherein the image taken of the surface of the object placed on the fingerprint detection apparatus is checked for sections where the brightness and grey level data (grayscale depicts the intensity of light at each pixel in a single band of the electromagnetic spectrum) of several sections are checked to be within a predetermined range.  Therefore the sections (as depicted in Fig. 6) represents different portion of the image and therefore a plurality of pixels is taught. When a concentration of the different pixel values falls within or outside a predetermined range, then a determination is made as to the authenticity of a real finger or not. Furthermore, Fig. 7 details the process wherein when the light attenuation factor changes/decreases as the distance between the light source and the object placed on the apparatus increases. When the factors for determination are met, the authenticity of the finger is made. Fig. 6 teaches wherein when a concentration of the different pixel values falls within or outside a predetermined range, then a determination is made as to the authenticity of a real finger or not). 
Regarding claim 5, Shin and Juh teaches the claimed wherein the at least one light source is located at a position where the light reflected by a surface of the object is not included in the first and second image captured by the imaging unit (Shin: Page 9 teaches wherein “LED 54 emits light on the touching object 52 ... transmitted through the inside of the touching object 52” to be then imaged by the image sensor 55. Therefore, the position of the light source is such that the image includes only light from within the touching object 52. Juh teaches the at least two separate images being captured). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (WO 03/056502) in view of Shin et al. (US 2010/0098302) hereinafter referred to as “Shin 2” further in view of Juh (US 2005/0249386) and further in view of Higuchi et al. (US 2003/0063783).
Regarding claims 6 and 8, meanwhile Shin (in the proposed combination with Shin 2 and Juh) teaches LED 54 emitting light directly on to an object being imaged and later determined to be real or not, fails to explicitly teach wherein the light source is placed under the finger.
Higuchi teaches of various light sources that are placed under the finger in Figs. 12A-12B (light sources 24), Fig. 12 (light sources 10 and 11), Fig. 23 (light sources 11 and 12), Figs. 24A-24B (light emitting panel 17), Figs. 25A-25B (light emitting array 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Higuchi into the proposed combination of Shin and Shin 2 to allow Shin’s system to illuminate the object placed on the input window 50 because making such incorporation allows for the benefit of uniformly illuminating the object (Higuchi: paragraph 193).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (WO 03/056502) in view of Shin et al. (US 2010/0098302) hereinafter referred to as “Shin 2” and further in view of Juh (US 2005/0249386) and furthermore in view of Sawano (US 2005/0213799).
Claim 9 is rejected for the same reasons as discussed in claim 1 above and furthermore, While Shin is silent towards the plurality of transparent plates, Figs. 1, 2 and 5 teaches an image capturing units 55 and 56 captures a plurality of images in terms of capturing images in different positions of the imaging areas, such as the front of the image/finger to the back/rear portion of the finger being imaged (as illustrated by the bottom to top direction in the combined image in Figs. 3 and 4. The finger (with its film attached) is placed onto several portions of the mounting surface.
Shin also teaches the ability to determine that the object is a fake finger in response to determining that the brightness values of the pixels of the combined image are greater than brightness values of a plurality of pixels of a first reference image of a different finger with a transparent film attached to a surface of the different finger, or in response to determining that the brightness values of the pixels of the combined image are less than brightness values of a plurality of pixels of a second reference image of the different finger with an opaque film attached to the surface of the different finger (Page 5, line 23 through page 9, line 25, wherein the image taken of the surface of the object placed on the fingerprint detection apparatus is checked for sections where the brightness and grey level data (grayscale depicts the intensity of light at each pixel in a single band of the electromagnetic spectrum) of several sections are checked to be within a predetermined range.  Therefore the sections (as depicted in Fig. 6) represents different portion of the image and therefore a plurality of pixels is taught. When the gray level/brightness of the different pixel values falls within or outside a predetermined range, then a determination is made as to the authenticity of a real finger or not. Taking into consideration that the object that is imaged (which is a forged fingerprint when the device receives an object/finger with a thin "silicon" based forged fingerprint and also a real finger when a real finger without some sort of forgery is placed), using the concentration of brightness values of a plurality of pixels in the images, the determination is made as to whether the object is a real finger or a fake object with a film attached to it. Furthermore, while two situations: 1) whether the brightness values are equal to or above those of a fake finger when a transparent film is attached to the finger and 2) whether the brightness values are equal to or lower than those of a fake finger when an opaque film is attached to the finger are presented as a means to determine that a fake finger is detected, the claim only requires one of the two situations to be met in order to make the very same determination. Examiner agrees with the applicant’s discussion of Shin, Shin does teach comparing sections of the fingerprint’s gray level/brightness (see page 6, lines 18-23)  with “respective predetermined ranges” (see page 7, lines 9-11), wherein “when each standard range with respect to each gray level is preset according to each section, if each real gray level is distributed within a standard range at each section of the captured surface image of a touching object, the touching object can be determined to as an authentic fingerprint”. And conversely, “if each real gray level of the captured surface image of a touching object at each section is outside of a standard range, the touching object can be determined as a forged fingerprint”. Furthermore, pages 2-3 specifically teaches “thinly producing forged fingerprints using materials such as silicon or films. Accordingly, if such forged fingerprints are directly put on human bodies, it is very difficult to distinguish forged fingerprints from authentic fingerprints...". Therefore, when a “forged fingerprint” is in question, material such as silicon or films, are used in Shin, and therefore meets the claimed “transparent film” attached to the surface of a finger. In conclusion, at least part i) of the claim is taught by Shin).
However, Shin fails to teach that the mounting surface includes a plurality of transparent layers and therefore fails to teach the claimed wherein:
While Higuchi’s system teaches a transparent mounting layer, Sawano teaches a plurality of transparent plates that form a mounting surface for the object; wherein the imaging unit is disposed below the plurality of transparent plates (Figs. 2A, 3, 7, paragraphs 47-48 teaches plurality of transparent antistatic film layer 32 and insulating film 31 and image sensor elements 20 within layer 29 below the transparent layers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Sawano into the proposed combination of Shin Shin 2 and Juh such that mounting surface can utilize a plurality of transparent layers because said incorporation allows for the benefit of insulating and preventing destruction of imaging elements directly below the transparent layers (Sawano: paragraphs 47 and 48).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481